Case 5:21-cv-00366-CEM-PRL Document1 Filed 07/12/21 Page 1 of 20 PagelD 1

United States Federal Court, Florida Middle Distte RB
Ocala Division &

Civil Case Number: (Jury Demanded) —
Date: 07/12/2021

  

 

 

SG Q-cv- ace CEN MAL
Plaintiff | Defendants
Crime Victim, Violation of FLMD Local Rule 1.03{b} | Law Predators, No Prosecution is to Protect Criminals
Danny Ho Florida Department of Law Enforcement 5 Cabinet Officers

|
| 41) State Attorney General, Ashley B Moody bar#487198
Email: dannykho@hotmail.com ] 2} State Governor Governor, Ron DeSantis bar#15976
LoudAndClear.dh@Gmail.com | 3) FDLE Commissioner, Rick Swearingen
| 4) State Chief Financial Officer, Jimmy Patronis
| 5) State Commissioner of Agriculture, Nikki Fried

CIVIL CLAIM for the 5 Defendants Fail to Prosecute Violates UNEQUAL PROTECTION Clause in the 14th Amendment to
Provide a “Crime Umbrella” for the Violation of FLMD Local Rule 1.03{b) by Clerk of Courts EMW & ATTORNEY WEJ

CIVIL CLAIM Under the 5 Defendants’ “Crime Umbrella” Covered @FLMD Tampa Division per Crime Victims’ Right Act

Crime Evidence for EMW and WEI is on pages 10-16.
The 5 Defendants with No Reply for No Prosecution since 1 1/13/20 is on pages 17-19.
For “Rule of Law” & Public Interest, this case Affecting Millions of Airport Workers, should not be Dismissal,

Page
1. Background: Airport TPA Procedural Error - 49 CFR 1542.209(h) & (i) in Reverse Sequence; also on

the same day, Unlawful (otherwise please specify the Law) Job Suspension since 12/15/17. 2
Il. Clerk of courts EMW assigned the eager to corrupt ATTORNEY WEF prior his Judge commission violate Local

Rule 1.03(b) making Plaintiff as “Crime Victim’, is protected by the Crime Victims’ Right Act (CVRA 2004) under

18U.S.C. 3771 in which the 5 Defendants have No Reason for No Prosecution. CRIME EVIDENCE for Clerk of

Court EMW & ATTORNEY WF is on pages 10-16, but Judges “BLIND CONSISTENCY” at FLMD Tampa Division 3
ll. Finally, official interpretation of “Accusation Set Aside” is available, proves Plaintiff is also a “Judicial Victim”

by Judges “UNABLE CONSISTENCY” to Interpret “Accusation Set Aside” at FLMD Tampa Division 6 .
Vi. | Cause of Action. 3 Violations Stack Up: (i) Airport TPA Procedural Error, (ii) Clerk of Courts EMW Violate Rule

1,03(b) with ATTORNEY WEI, (iii) FDLE 5 Defendants NO Prosecution to provide a “Crime Umbrella For All” 7

V. Claim for Relief - violations framework only, ee will pe plug-in after count approval 34g “ |

PA- OCA _I9040 ~ 45K

 

 

 
Case 5:21-cv-00366-CEM-PRL Document1 Filed 07/12/21 Page 2 of 20 PagelD 2

Plaintiff is a “Crime Victim” of Violation on Rule 1,03(b}, protected by the Crime Victims’ Right Act (CVRA} 2004 under 18 U.S.C. §3771 for Criminal Procedure

Finally Official interpretation “Accusation Set Aside’ available on page 6, will break the “Unable Consistency” at FLMD Tampa Division with a New Judgement.

| Background: Airport TPA Procedural Error - 49 CFR 1542,209(h) & (i) in Reverse Sequence
Unlawful (otherwise please specify the Law) Job Suspension since 12/15/17

It all started on the next day of Tampa International Airport (TPA) security badge application on 12/15/17. A
frontline employee was unable to interpret “Accusation Set Aside” in a standard FBI background report, and emailed
Plaintiffs employer to suspend his job which is not related the issue and “no law to autharize”:to do so (exhibit #3
page 32 of 5:19-cv-JSM-PRL). Plaintiff explained the “Rule of Law” that previous airports IND2012, PHL2014 &
BET2016 were all no issue. All Plaintiff’s cases at FLMD Tampa Division ruined the no. 1 of 6 Core Values, “Rule of
Law” at FLMD. The other 5 are Equal Justice, Judicial Independence, Accountability, Excellence and Service
<https://www.flmd.uscourts.qov/mission-and-core-values>. Therefore, when uphold the “Rule of Law”, the case

should have been settled years ago, Unfortunately, there are truly bad apples at Tampa Division.

Partial Timeline to show the starting at air port TPA:
11/13/17 Started working at Pemco located at airport TPA through agency Quanta.
12/14/17 After a month of job satisfaction, employer Quanta sent Plaintiff to the airport badge office for long

term working at the airport ramp, but the next day with an unlawful (otherwise please specify the Law) job
suspension until now.

Together with the unlawful job suspension, airport TPA jump direct asked for court certified copy per Procedure
49CFR1542.209(i) for a intent of correction on the FBI background report, but without going
49CFR1542.209(h) for badge applicant viewing the FBI report first to confirm there was error(s) that leads

to a decision of Denial to be made in 30 days. That is No way for a decision pending as of today in 2021.

We never know if the airport TPA is illiterate to understand English for the Law or some other reasons to
execute 49CFR1542.209 properly. However, with the unlawful job suspension, it was administrative violence
at airport TPA. Q: What makes the TPA security badge office different from the above said 3 airports by “Rule of
Law”?

“Unable Consistency” to interpret “Accusation Set Aside” & “Blind Consistency” on Clerk of Courts EMW and ATTORNEY WEI CRIME EVIDENCE is on pages 10-16.
With airports IND2012, PHL2014 & BET2016, and Uphold the “RULE OF LAW” what's the problem created by airport TPA since 12/1$/172 3 nt 49

 

 

 
Case 5:21-cv-00366-CEM-PRL Document1 Filed 07/12/21 Page 3 of 20 PagelD 3

protected by the Crime Victims’ Right Act (CVRA} 2004 under 18 U.S.C. $3771 for Criminal Procedure

Plaintiff is a “Crime Victim” of Violation on Rule 4.03{b},
able on page 6, will break the “Unable Consistency” at FLMD Tampa Division with a New Judgement.

Finally Official Interpretation “Accusation Set Aside” avail

ti Clerk of court EMW assigned ATTORNEY WE) Prior his Judge Commission Violated Rule 1.03(b)
As a Rule Violation Crime Victim, Plaintiff is Protected by the Crime Victims’ Right Act (CVRA) 2004 under 18 U.S.C. §3771

a) 8:18-cv-01669-MSS-AEP ATTORNEY WEI had an early start, was assigned on CM/ECF prior his

judge commission date on 09/10/18 by the CRIME SUSPECT, Clerk of Courts, Elisabeth Mary Warren EMW.

 

Pages 10 - 16 are ATTORNEY WEF) CRIME EVIDENCE for the Violation of FLMD Local Rule 1.03(b) by EMW
“BLIND CONSISTENCY” for Judges CEH & SDM, and the FDLE 5 Defendants for NO PROSECUTION

EMW and ATTORNEY WF CRIME EVIDENCE is not new. This is the FOURTH (4th) time after Judges CEH,
SDM and the FDLE five Defendants.

Unfortunately, all above 2 Judicial parties and 5 Defendant of FDLE did not take EMW and ATTORNEY WF)
CRIME EVIDENCE seriously turning Blind Eyes for their 2 Beloved Colleagues EMW and WF making a Pro

Se case never ends for unlawful job suspension & airport badge application decision:
Personal Love Talks to Tolerate airport TPA Procedural Error

From EMW and ATTORNEY WEI CRIME EVIDENCE, MSS was upfront for cosmetics. Q: Why 2 Judges
handle 1 case? MSS participation just maintained the Violation of Rule 1.03(b) In Effect to avoid CHAIN
BROKEN prior ATTORNEY WF) seats into a judge position. MSS was so SMART not to do this case for a
DIRTY JOB all the way through to the end. MSS just performed a CHAIN CONNECTION moving the case on
to ATTORNEY WF till his judge commissioned. Without MSS participation, the violation would not have
been carried out. MSS is equally crucial for violation and sets a bad example for her young magistrate

judge AEP in the next judge generation. As in effect, MSS and AEP are co-Crime Suspects In teamwork.

This is how the United States Judiciary is eroding

 

 

“Blind Consistency” on Clerk of Courts EMW and ATTORNEY WEI CRIME EVIDENCE Is on pages 10-16.

“Unable Consistency” to interpret “Accusation Set Aside” &
4 ~LfANA

With airports IND2012, PHL2014 & BE 12016, and Uphold the “RULE OF LAW’, what's the problem created by airport TPA <ince 19/12/4753

 

 

 
Case 5:21-cv-00366-CEM-PRL Document1 Filed 07/12/21 Page 4 of 20 PagelD 4

Plaintiff is a “Crime Victim” of Violation on Rule 1,03(0), protected by the Crime Victims’ Right Act (CVRA) 2004 under 18 U.S.C. §3771 for Criminal Procedure
Finally Official Interpretation “Accusation Set Aside” available on page 6, will break the “Unable Consistency” at FLMD Tampa Division with a New Judgement.

b) 8:18-cv-01669-WFJ-AEP The result of violation FLMD Local Rule 1.03(b)? is Corrupt WFJ claimed

himself UNABLE to interpret “Accusation Set Aside” and “guess” the meaning in a standard FBI background

report (page 4 of his D&O 10/16/18) which is beyond Public Expectation to doubt for qualification as judge.

It proves EMW set _up the violation for UNABLE WE) to CORRUPT. Then all judges follow the “UNABLE
CONSISTENCY” to protect corrupt WEI at FLMD Tampa Division where was the Crime Scene of “Obstruction

of Justice" in all the following cases. Corrupt WF) set the following two standards for his job security.

i) All following Judges “UNABLE CONSISTENCY” not to Interpret “Accusation Set Aside”
to keep a terminology mysteriously remains the case deadlock.

li) All following judges “BLIND CONSISTENCY” to observe the violation of Rule 1,03(b)?
on the criminal behaviors between EMW and WEI making the case never ends one after
the other i.e. CEH after SDM. Now entering the THIRD (3rd) time to the Elected State

Governor and the Elected State Attorney with other 3 FDLE 7? cabinet officers.

Both “UNABLE AND BLIND CONSISTENCY” makes FLMD Tampa Division compatible with the Most
Corruptible Court in the World, so as the Elected Florida Governor’s FDLE for No Prosecution in a

criminal behavior for “Obstruction of Justice” in a Judicial Court. This shakes the Foundation of the

United States Constitution for 3 Branches of Check and Balance.

 

 

* Middle District of Florida Federal Court Rule 1.03(b): Each case, upon the filing of the initial paper or pleading, shall be
assigned by the Clerk to an individual judge of the Court who shall thereafter be the presiding judge with respect to that cause.
Individual assignments of cases within each Division shall be made at random or by lot in such proportions as the judges of the
Court from time to time directly. Neither the Clerk nor any member of his staff shal] have any power or discretion in determining

"the judge to whom any case is assigned. The method of assignment shall be designed to prevent anyone from choosing the judge

to whom a case is to be assigned, and all persons shall conscientiously refrain from attempting to circumvent this rule.

? EDLE claims themself had triple accredentiations from (1) Commission on Accreditation for Law Enforcement Agencies, (2)
American Society of Crime Lab Directors/Laboratory Accreditation Board, (3) The Commission for Florida Law Enforcement
Accreditation.

° Personal Love Talks to Provide “Crime Umbrella For All”. Q: Should the above 3 accredentiations keep on renewing their
credentials yearly to SCAM Public Confidence?

_. “Unable Consistency” to interpret “Accusation Set Aside” & “Blind Consistency” on Clerk of Courts EMW and ATTORNEY WEI CRIME EVIDENCE is on pages 10-16, a

ff AK

With alrports IND2012, PHL2014 & BE 12016, and Uphold the “RULE OF LAW’, what's the problem created by airport TPA since 12/42/492 4

 
Case 5:21-cv-00366-CEM-PRL Document1 Filed 07/12/21 Page 5 of 20 PagelD 5

Plaintiff is a “Crime Victim” of Violation on Rute 1.03(b}, protected by the Crime Victims’ Right Act (CVRA) 2004 under 18 U.S.C, $3771 for Criminal Pracedure
Finally Official Interpretation “Accusation Set Aside” available on page 6, will break the “Unoble Consistency” at FLMD Tampa Division with a New Judgement.

Cc) 8:18-cv-02802-CEH-SPF Everything was normal at the beginning. Case management report was
set up, agreed and signed by 3 parties. As time went by, corruption symptoms grew up. In the Discovery
process, CEH violated her own “3 parties signed & agreed” Scheduling Order to a Early Dismissal on
05/24/19 ceasing the EMW & WEI corrupt fact finding due on 05/28/19, 4 days before the Discovery end.
On 05/23/19 Plaintiff filed doc#24 to remind FRGP11(d) the Inapplication in Discovery for all motions to

ensure the Discovery is undisrupted. However, CEH killed the case instantly prior to the Discovery expired.

CEH Lost her Professional Ethic to find TRUTH in Court

All agreed and signed respectful court documents became No Meaning to all 3 parties. CEH provided the

Judicial Service is not acceptable to the Public. It looks like the airport TPA Counsel was so eager to win from

a ProSe, no matter how nasty from the above judges MSS, WF and CEH.

d) 5:19-cv-00288-JSM-PRL Plaintiff KNEW Tampa courthouse GROUP CORRUPTION based on
above said, headed Ocala for filing with a 70 pages latest complete presentation; but the case was
transferred back to Tampa Division where crime scene for “Obstruction of Justice” was always located.

When a courthouse js not safe, where else in the United States is safe?

e) 8:19-cv-01758-SDM-AEP Another Persona! Love Talks to Provide Umbrella for Crime. Chief judge
SDM failed to rectify his Division as a crime scene of “Obstruction of Justice "' based on the violation of Rule
1.03(b} and the above said malpractices, SDM became part of the “Unable Consistency” to interpret
“Accusation Set Aside” and “Blind Consistency” to observe the violation of rule 1.03(b) by EMW and
ATTORNEY WFJ CRIME EVIDENCE on pages 10 - 16, FLMD lately created the 6 core values; among them
“Rule of Law” is the number one. This means no room for airport TPA manipulations from airports

IND2012, PHL2014 & BET2016 for a standard smooth badge application processing,

~~. “Unable Consistency” to interpret “Accusation Set Aside” & “Blind Consistency”.on Clerk of Courts EMW and ATTORNEY WE! CRIME E VIDENCE is on pages 10-16. : ae

ih ee ees oe

‘With airports IND2012, PHL2014 & BET2016, and Uphold the “RULE OF LAW", what's the problem created by olrnort TPA <inre 19/12/4799

 
Case 5:21-cv-00366-CEM-PRL Document1 Filed 07/12/21 Page 6 of 20 PagelD 6

Plaintiff is a “Crime Victim” of Violation on Rule 1. 03(b), protected by the Crime Victims’ Right Act (CVRA) 2004 under 18 U.S.C. §3771 for Criminal Precedure
Finally Official Interpretation “Accusation Set Aside” available on page 6, will break the “Unable Consistency” at FLMD Tampa Division with a New Judgement.

tl Finally, Official Interpretation of “Accusation Set Aside” is available, proves Violation of Rule 1.03{b) creating

Plaintiff. as “udicial Victim” in all cases by “Unable to interpret Consistency” at FLMD Tampa Division

 

<https://codes.findiaw. com/ca/penal-code/pen-sect-13151-Lhtim|> On line:

(e) Accusation Set Aside pursuant to Section 995. In addition to this dismissal label, the court shall set forth the

particular reasons for the dismissal,
<https://leginfo.legislature.ca,gov/faces/codes displaySection.xhtml?lawCode=PEN&sectionNum=995.>

CHAPTER 2. Setting Aside the Indictment or Information [995 - 999a] ( Heading of Chapter 2 amended by Stats.

1951, Ch. 1674.)

995,

(a) Subject to subdivision (b) of Section 995a, the indictment or information shall be Set Aside by

the court in which the defendant is arraigned, upon his or her motion, in either of the following

cases:
(1) If it is an indictment:

(A) Where it is not found, endorsed, and presented as prescribed in this code,

(B) That the defendant has been indicted without reasonable or probable cause.

(2) If it is an information:

(A) That before the filing thereof the defendant had not been legally committed by a magistrate.
(B) That the defendant had been sailed without reasonable or probable cause.

(b) In cases in which the procedure set out in subdivision (b) of Section 995a is utilized, the court

shall reserve a final ruling on the motion until those procedures have been completed.

(Amended by Stats. 1982, Ch, 1505, Sec. 3.)

 

 

 

“Unable Consistency” to interpret “Accusation Set Aside” & “Blind Consistency” on Clerk of Courts EMW and ATTORNEY WEI CRIME EVIDENCE is on pages 10-16.
With airports IND2012, PHL2014 & BET201 6, and Uphold the “RULE OF LAW” what’s the problem created by alrnort TPA <ince 19/10/4729 ont an

 

 
': >: With airports IND2012, PHL2014 & BE 72016, and Uphold the “RULE OF LAW”, what’s the problem created by airnnr? TPA cinee 19/40/4790

Case 5:21-cv-00366-CEM-PRL Document1 Filed 07/12/21 Page 7 of 20 PagelD 7

Plaintiff is a “Crime Victim’ of Violation on Rule 1.03(b), protected by the Crime Victims’ Right Act (CVRA) 2004 under 18 U.S.C. §3771 for Criminal Procedure
Finally Official Interpretation “Accusation Set Aside” available on page 6, will break the “Unable C ansistency” at FLMD Tampa Division with a New Judgement.

VI Cause Of Action
Violations Stack Up on Top Layer as a “Crime Umbrella For All” by the FDLE 5 Defendants

a) Bottom Layer of Violation Stack up at Airport TPA On the next day of badge application
12/15/17, airport authority direct asked for court certified copy with Procedure A9CFR1542.209(i} and
Unlawful (Otherwise Please Specify the Law) without going Procedure 49CFR1542.209(h) already made a
decision to disqualify. Then let the badge applicant view the FBI report to decide if s/he has intent to make
corrective action in Procedure 49 CFR 1542,209(i). (h) and (i) is a Procedural Order; the sequence violation
together with a nasty unlawful job suspension until now by the airport authority. Following Judges CEH and

SDM still discussing the qualifying for approval is Irresponsible to blur the focus. Both Plaintiff and

authorities have their insistence, but authorities are on the wrong side different from the rest of airports.

b) Middle Layer of Violation Stack up at FLMD Tampa Division With violation of rule
1.03(b) connecting with ATTORNEY WF prior his commission date, then Judge WF claimed himself UNABLE
to interpret “Accusation Set Aside” to “guess” the meaning (page 4 of D. & O, 10/16/18) on a standard FBI
background report. Ignoring just by dialing {813)-253-1000 to consult the FBI Tampa Field Office, everybody
can get the meaning with no “guess”, Hence, helping the Airport Authority to make a decision on “Approval

or Denial" right away. However, other Judges had no option, but followed the “UNABLE CONSISTENCY” not

to interpret “Accusation Set Aside” in the cases by Judges CEH and SDM.

c) Top Layer as “Crime Umbrella For All” of Violation Stack up at Governor’s FDLE No one is
above the Law. Governor’s Law Enforcement 5 cabinet officers (5 Defendants) not to prosecute the violation
of local rule 1.03(b) violates EQUAL PROTECTION Clause in section 1 of the 14th Amendment. Also,
Defendant #1 Ashiey Moody asked a zero income citizen to hire an attorney, is a “Cold Blood Justice Killer”

-. to killa criminal case. All 5 Defendants with No Reply since 11/30/20 is not a solution.

“Unable Consistency” to interpret “Accusation Set Aside” & “Blind Consistency” on Clerk of Courts EMW and ATTORNEY WE} CRIME EVIDENCE is on pages 10-16. . zs

 

Se a eae ok. Fe
Case 5:21-cv-00366-CEM-PRL Document1 Filed 07/12/21 Page 8 of 20 PagelD 8

Plaintiff is a “Crime Victim” of Violation on Rule 1.03(b), protected by the Crime Victims’ Rig
Finally Official Interpretation

ht Act (CVRA} 2004 under 18 U.S.C. §3771 for Criminal Procedure
“Accusation Set Aside” available on page 6, will break the “Unable Consistency” at FLMD Tampa Division with a New Judgement.

Vv, Claim For Relief - Violations Framework Only, Numbers will be Plug - in After Court Approval

23 Cartel Members Listing: A Seamless Government Teamwork

Bottom Laver of Violation on at Tempa International Airoort & Hillsborough County Aviation Authority
1) Vivian Pullara 2) Daniet Glennon 3) Scott Knight
6) Joseph Lapano 7} Chip Dieht 8) Victor Crist
11) Robert Watkins

12} Clerk EMW Prime Crime Suspect
15) Magistrate AEP S#2%secst 16) Judge CEH Satter

19} Defendant #1 State Attorney General Ashley Moady
22) Defendant #4 Chief Financial Officer Jimmy Patronis

17) Magistrate Judge SPF Sexe

7] 4,

20) Defendant #2 Governor Ron DeSantis

4} Michael Stephens
9) Bob Buckhorn

13) ATTORNEY WFI Non Governmental Frime Crime Suspect to Judge WE} Usable to internret “Accusations Set Aside” to “Guass*

5) John Tiliacos
10) Gary Harrod

with No One for Chain Broken Up to Honorable Elected Governor Ron DeSantis

14) Judge MSs SesConcest
18) Chief Judge SOM Silte2ectite

21) Defendant #3 FDLE Commissioner Rick Swearingen
23) Defendant #5 Commissioner of Agriculture Nikki Fried

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Violation of Civil Right Cost is Civil / State Federal Total
The 23 Governmental $ 00000 /person with no criminal factor Criminal Government Government Amount
Cartel Member # see next page precedent caurt case to plug-in $ $ $
1 12-13 FLMD Rule 1,03(b) damaged Plaintiff Civil Right for Civil Double Civil
Crime Suspects Clerk EMW ] BASIC Judicial Services results “Unable Consistency” Claim on For Criminal
& ATTORNEY WEJ to Interpret “Accusation Set Aside” at FLMD Tampa Criminal 2x2x00000 oooe0000
14-18 Group Judges Division In ALL CASES by 6 Judges Civil 5x00000 oocdo000"
2 19-23 The 5 Defendants Fail to Prosecute #12 & #13 and #16.
Elected Governor and his 4 Fail to EQUAL PROTECTION to Plaintiff in Section 1 of
FDLE Cabinet Officers the 14th Amendment for Civil Right Civil 5x00000 ocoodo00
3 1-11 UNLAWFUL (otherwise please specify the Law) Job
TPA, HCAA officials Suspension Damaged Plaintiff Civil Right to Work Civil 11x00000 oooccoca
4 4-41 Without Plaintiff Viewing & Intent to make
TPA, HCAA officials corrections in his FBI report, jumping to ask fora
court copy is Out of the Law. Airport TPA is to create Civil 11xc0000 oooaocen
Issue & Trouble Making in Procedural Sequence Error
in 49CFR1542.209(h) & (1)
5 1-11 49CFR1542.209(i)(2) fimits 30 days to make “approval
TPA, HCAA officials or denial” decision for no room manipulation, not Civil 11x00000 00000000
suspend a decision since 12/15/17.
6 16 FRCP Rule 11(d): INAPPLICATION to Discovery. This Criminal for Violated
Judge CEH, Case Killer tule does not apply to disclosures and discovery Obstruction Scheduling
requests, reponses, objections and motions under of Justice Order for No
Rules 26 through 37. Discovery due 05/28/19, undertable Jury Trial
i goodmoney 2x00000 00000
7 41-11 TPA, HCAA officials Emotional Pain and Mental Anguish Civil &
12-13 Criminai Violatian Compensation since 12/15/17 till the case ended Criminat
14-18 Unable Consistency | will follow Court Precedent Civil Right case, say 16x000 7xQ00 acoo0000
19-23 The 5 Defendants to be ended at the end of the year ;
8 1-11 TPA & HCAA Officials Court Filing Fee and Service Cost + attorney Civil 4x600+250 2,650
consultation
9 1-23 Worldwide Opportunities and Career Growth Civil & 7 x 00,000
Cartel Teamwork lock-down at airport TPA since 12/15/17 Criminal 16 x 00,000 Add Criminal
2 x 00,000 0c0,000
1-23 Plaintiff Wages Lost until Badge is available, say at the $1,240/wk fr
10 | Whole Cartel Teamwork end of the year : : ae Civil 12/15/17 to ?
Badge Avial.
kloAny Advices for Correction is Welcomed Total Total Grand Total
oooc0ced 00000000 oa0000000

 

With airports IND2012, PHL2014 & 8£72016, and Uphold the “RULE OF LAW” what's the problem created hy nirnact TDA cinco 19/46/49

“Unable Consistency” to interpret “Accusation Set Aside” & “Blind Consistency” on Clerk of Courts EMW and ATTORNE y WEI CRIME EVIDENCE is on pages 10-16,

ae ee ae

 

 

 
Case 5:21-cv-00366-CEM-PRL Document1 Filed 07/12/21 Page 9 of 20 PagelD 9

Plaintiff is a “Crime Victim” of Violation on Rule 1.03(b), protected by the Crime Victims’ Right Act (CVRA) 2004 under 18 U.S.C. $3771 for Criminal Procedure
Finally Official Interpretation “Accusation Set Aside” available on page 6, will break the “Unable Consistency” at FLMD Tampa Division with a New Judgement,

 

Space Reserved for
Showing Precedent Court Case: Violation on Civil Right Cost SO0000 &

Emotional Pain and Mental Anguish Compensation $000

Numbers will be Plug-in after the Framework Approval

 

 

 

Certificate of Service

| hereby certify that on 06/ /21, a true and correct copy of the foregoing was filed with the Clerk, U.S.
District Court using hand delivery counter filing service. | further certify that in the next couple days, | will

serve the following members of the Dependant Party via the Server Services to the State Capital of Florida.

Florida Department of Law Enforcement 5 Cabinet Officers
1) State Attorney General, Ashley B Moody

2) State Governor Governor, Ron DeSantis

3) FDLE Commissioner, Rick Swearingen

4) State Chief Financial Officer, Jimmy Patronis

5) State Commissioner of Agriculture, Nikki Fried

Respectfully Submitted

{s) Danny Ho
Email: dannykho@hotmail.com ;

LoudAndClear.dh@gmail.com

“Unable Consistency” to interpret “Accusation Set Aside” & “Blind Con
With airports IND2012, PHL2014 & 8ET2016, and Uphold the “RULE OF LAW” what's the problem created by airnort TPA since 12/40/4792

nen 28 Ae

 

sistency” on Clerk of Courts EMW and ATTORNEY WEI CRIME EVIDENCE is on pages 10-16. °°
Case 5:21-cv-00366-CEM-PRL Document1 Filed 07/12/21 Page 10 of 20 PageID 10

Case 8:18-cv-01669-WFJ-AEP Document 2. Filed 07/11/18 Page 1 of 2 PagelD 32

 

 

 

PILED
AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form) ~
UNITED STATES DISTRICT COURT
for the 8 JUL | PH 12: 47
Middle District of Florida mt he Ss, reo
OLE DISTRICT gel uuNT
Danny K Ho, Alrport Badge Applicant ) TAMPA, FLoginsCORIDA
Plaintiff/Petitioner ) ~
. ) Civil ActionNo, MAB Syl SOX | 35 WES

Michael Stephens(bar#33620), General Counsel, TPA )
Defendant/Respondent )

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

Tam a plaintiff or petitioner in this case and declare that Iam unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury;

1, If incarcerated. 1 am being held at: N/A :
If employed there, or haye an account in the institution, I have attached to this document a statement certified by the

appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name, I am also submitting a similar statement from any other institution where I was

incarcerated during the last six months,

2. If not incarcerated. If 1 am employed, my employer’s name and address are:

My gross pay or wages are: $ 0.00_, and my take-home pay or wages are: $ 0.00 per

(specify pay period) no income since 12/1 57+
3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment O Yes & No
(b) Rent payments, interest, or dividends O Yes & No
(c) Pension, annuity, or life insurance payments O Yes Sf No
(d) Disability, or worker’s compensation payments O Yes & No
(e) Gifts, or inheritances Yes @ No
(f) Any other sources O Yes @ No

If you answered “Yes” to any question above, describe below or on S€parate pages each source of money and
nae the amount that you received and what you expect to receive in the future.

 

FAS Io eh 10

 

 

 
Case 5:21-cv-00366-CEM-PRL Document1 Filed 07/12/21 Page 11 of 20 PagelD 11

Case 8:18-cv-01669-WFJ-AEP Document4 Filed 08/14/18 Page 1 of 40 PagelD 38

FILED

United States District Court, Middle District of Florida

801 North Florida Avenue, Tampa, Florida 33602
Civil Case 8:18-cv-01669-MSS-AEP (Amd Pi Bgyd | PH 3:24

AUgEE ante uGhERK Us DisrRicT couny
Claimant: Respondent: TAMPA FroRigae oe
Danny Ho Daniel Glennon, Airport Security Coordin
Point of Contact per 49CFR1542.209(e)(4)(ii)

Airport Badge Applicant
Tampa International Airport

|
|
|
Unit 101 |
19455 Shumard Oak Drive | 4160 George J. Bean Parkway, Suite 2400

| Tampa, FL 33607

|

|

Land O Lakes, FL 34638
Tel. 206-334-3388 Tel. 813-870-8763
Email: DGlennon@ TampaAirport.com

Email:_dannykho@hotmail com

Overview

Respondent fails to make a decision on Claimant's Security Identification Display Area (SIDA) badge
application at Tampa International Airport (TPA) since 12/15/2017. Airports of IDA in 20142, PHL in 2015
and BET in 2016 were making historically approval on Claimant's SIDA badge applications. No income
since 12/15/2017 and in a financial difficulty, Claimant paid the Court fee is to work against this hold up.

Based on the above said historical approvals, there is no ground for Respondent to deny SIDA badge
based on Court conviction per 49CFR1542.209(g)(1) in Claimant's Criminal History Record Check
(CHRC) [exhibit #1]; however, Respondent is not cooperate to make a decision [exhlbit #16]. Bylaw,
there is no manipulation for “clarification” to hold up for infinite time. Even this “clarification” is satisfied
[exhibit #4]. Nobody knows the reason for this hold up, but Administrative Violence.

Based on industry wide practise and_ the first month of employment, Claimant was good to be escorted
for work, but Respondent instructed Claimant's agency employer QUANTA on 12/14/2017 that
Claimant no was longer to be escorted for work without any CFR reference for its legitimacy [exhibit
#3]. Respondent looks interested in stopping Claimant's income more than doing their job properly with
a timely decision. Respondent initiated Claimant's income lost without a resolution is not a responsible

behavior.

After all the communication exhausted and the failure of establishing the jurisdiction with Transportation
Security Administration (TSA) of Homeland Security [Exhibit #2], the Court is the one and only one
place to interpret 49CFR1542.209 and Claimant's CHRC because of the TPA authority malfunction.
The Homeland Security SIDA badge Clearance at TPA will help Claimant to move forward in aviation

career at other airports for the rest of life,
Content at a Glance

 

Page

1. Background é : 2
ai Timeline of Occurrences stoke
3. Discussion: Legal argument 4
3.1... Request for Production: Respondent must quote CFR reference for application hold up 4

4 Conclusion: Making Florida a better place to live, and better public service from TPA authority 4
5. Demand for Relief: Income lost, pain & suffering, career opportunity cost and legal cost “A
6. Exhibits Listing “ §
7. 6-40

Exhibits pages

 

i ee

 

 
Case 5:21-cv-00366-CEM-PRL Document1 Filed 07/12/21 Page 12 of 20 PagelD 12

Case 8:18-cv-01669-WFJ-AEP Document5 Filed 08/14/18 Page 1 of 1 PagelD 78

 

 

AO 440 (Rev. 06/12) Summons in a Civil Action F IL EB
UNITED STATES DISTRICT COURT
ies 2018 AUG 14 PM 34]
, CLERK US 0
DAN k. ke MOOLE CISTI OF FLORA
Aitpott Badge tpplicant
Plaintiff(s)
v. Civil Action No. 83 |S -ev. 01669-MSS-AEP

Paniel Glennon, Airport Security Gertie
~ lampa Thitermabionee| Airpot

Ne te et ee et et ee

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

Daniel Glennon . Airport Security cette

“Tampa Titernatienal Airport,
4(bo Greorge T. Bean Farleway , Suite Z4oo

“Tampa FL 33607

A lawsuit has been filed against you,

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:
DANNY kK. fo
Dao vol 19455 Shumard Oak Prive

Laud © Lakes FL 24638

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

aM. 20\B

 

Date:

 

 

 

=
Ce
S
&
—D
SO

 
Case 5:21-cv-00366-CEM-PRL Document1 Filed 07/12/21 Page 13 of 20 PagelID 13
Case 8:18-cv-01669-WFJ-AEP Document 6 Filed 08/27/18 Page 1 of 6 PagelD 79

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

DANNY K. HO, airport badge applicant,

Plaintiff,

Vv. Case No: 8:18-cv-1669-T-35AEP

DANIEL GLENNON, airport security
coordinator, Tampa International
Airport,

Defendant.

 

RELATED CASE ORDER
AND TRACK TWo NOTICE

it is hereby ORDERED that, no later than fourteen days from the date of this Order,
counsel and any pro se party shall comply with Local Rule 1.04(d), and shall file and serve
a certification as to whether the instant action should be designated as a similar or
Successive case pursuant to Local Rule 1.04(a) or (b). The parties shall utilize the
attached form Notice of Pendency of Other Actions.

ltis FURTHER ORDERED that, in accordance with Local Rule 3.05, this action is
designated a Track Two case. All parties must comply with the requirements
established in Local Rule 3.05 for Track Two cases. Counsel and any unrepresented
party shall meet within sixty days after service of the complaint upon any defendant or the
first appearance of any defendant, for the purpose of preparing and filing a Case
Management Report. The parties shall utilize the Case Management Report form
located at the Court's website www. flmd.uscourts.gov under ‘Judicial information’ and

under assigned Judge Mary S. Scriven, United States District Judge. Unless otherwise

 

 
Case 5:21-cv-00366-CEM-PRL Document1 Filed 07/12/21 Page 14 of 20 PagelID 14

Case 8:18-cv-01669-WFJ-AEP Document 6 Filed 08/27/18 Page 2 of 6 PagelD 80

ordered by the Court, a party may not seek discovery from any source before the meeting.
Fed. R. Civ. P. 26 (d); Local Rule 3.05(c)(2)(B). Praintiffis responsible for serving a copy
of this notice and order with attachments upon each party no later than fourteen days
after appearance of the party.

Please note that Judge Scriven requires the Case Management Report to include
a brief description of the specific nature and relative complexity of the case. See section

ll of the Case Management Report.

DONE AND ORDERED in Tampa, Florida, this 27th day of August, 2018.

 

; “A i

ff 3 bt, £0 Wa.
MARYS. SGRIVEN
UNITED STATES DISTRICT JUDGE

i #
fof
fi

Attachments:
Notice of Pendency of Other Actions [mandatory form]
Case Management Report [mandatory form]
Magistrate Judge Consent / Letter to Counsel
Magistrate Judge Consent Form / Entire Case
Magistrate Judge Consent / Specified Motions

Web Case Management Form: www.fimd.uscourts.gov [mandatory form]

Copies to: All Counsel of Record
All Pro Se Parties

4 an a2 a Solabd,

 

 
Case 5:21-cv-00366-CEM-PRL Document1 Filed 07/12/21 Page 15 of 20 PagelD 15

Case 8:18-cv-01669-WFJ-AEP Document 7 Filed 08/27/18 Page 3 of 3 PagelD 87

lt is FURTHER ORDERED that no party may seek discovery from any source
before filing and serving a CERTIFICATE OF INTERESTED PERSONS AND CORPORATE
DISCLOSURE STATEMENT. A motion, memorandum, response, or other paper — including
emergency motion — may be denied or stricken unless the filing party has previously
filed and served its CERTIFICATE OF INTERESTED PERSONS AND CORPORATE DISCLOSURE
STATEMENT,

FURTHER ORDERED that each party has a continuing obligation to file and serve
an amended CERTIFICATE OF INTERESTED PERSONS AND CORPORATE DISCLOSURE
STATEMENT within fourteen days of 1) discovering any ground for amendment, including
notice of case reassignment to a different judicial officer; or 2) discovering any ground for
recusal or disqualification of a judicial officer. A party should not routinely list an assigned
district judge or magistrate judge as an “interested person” absent some non-judicial
interest.

FURTHER ORDERED that, in order to assist the Court in determining when a
conflict of interest may exist, particularly when ailing on matters formally assigned to
another judge, each party shall use the full caption of the case — including the names of
all parties and intervenors — on all motions, memoranda, papers, and proposed orders
submitted to the Clerk. See Fed.R.Civ.P. 10(a); Local Rule 1.05(b) (“et al.” discouraged).

DONE AND ORDERED in Tampa, Florida, this 27th day of August, 2018,

£3 f}

i’
Oy, an L’
JH fj
Lé{ de’ b Aa
MARYS. SGRIVEN
UNITED STATES DISTRICT JUDGE

Copies to: All Counsel of Record
All Pro Se Parties

 

 
ct’?

Case 5:21-cv-00366-CEM-PRL Document1 Filed 07/12/21 Page 16 of 20 PagelD 16

Electronic Case Filing | U.S. District Court - Middle District of Florida

Page 2 of 3

Danny K. Ho. (AG) Motions referred to Magistrate Judge Anthony E.
Porcelli, (Entered: 07/13/2018)

 

07/16/2018

ORDER denying without prejudice 2 Motion for leave to proceed in
forma pauperis/affidavit of indigency. See Order for further details.
Signed by Magistrate Judge Anthony E. Porcelli on 7/16/2018. (JMF)

(Entered: 07/16/2018)

 

08/14/2018

FEES paid by Danny K. Ho (Filing fee $400.00 receipt number TPA052453)
(AG) (Entered: 08/14/2018)

 

08/14/2018

I=

AMENDED COMPLAINT against Daniel Glennon fited by Danny K. Ho.
(LNR) (Entered: 08/16/2018)

 

08/14/2018

In

SUMMONS issued as to Daniel Glennon. (LNR) (Entered: 08/16/2018)

 

08/27/2018

icy

RELATED CASE ORDER AND NOTICE of designation under Local
Rule 3.05 - track 2, Notice of pendency of other actions due by 9/10/2018.
Signed by Judge Mary S. Scriven on 8/27/2018. (KTT) (Entered:

08/27/2018)

 

08/27/2018

IM

INTERESTED PERSONS ORDER Certificate of interested persons and
corporate disclosure statement due by 9/10/2018. Signed by Judge Mary
S. Scriven on 8/27/2018. (IKTT) (Entered: 08/27/2018)

 

08/28/2018

| RETURN of service executed on 8/23/18 by Danny K. Ho as to Daniel

Glennon. (LNR) (Entered: 08/28/2018)

 

09/04/2018

INO

NOTICE of pendency of related cases re 6 Related case order and track 2
notice per Local Rule 1.04(d) by Danny K. Ho. Related case(s); no (LNR)

(Entered; 09/06/2018)

 

09/04/2018

CERTIFICATE of interested persons and corporate disclosure statement re 7
Interested persons order by Danny K. Ho. (LNR) (Entered: 09/06/2018)

 

09/13/2018

MOTION to Dismiss Amended Complaint by Daniel Glennon.
(Attachments: # 1 Exhibit A)Johnson, Robert) (Entered: 09/13/2018)

 

09/19/2018

Case Reassigned to Judge William F. Jung. New case number: 8:18-cv-1669-
T-O2AEP. Judge Mary S. Scriven no longer assigned to the case. (AG)
(Entered: 09/19/2018)

 

09/20/2018

PROOF of service by Danny K. Ho (LNR) (Entered: 09/21/2018)

 

09/25/2018

MOTION for Extension of Ti ime to File Response as to 11 MOTION to
Dismiss Amended Complaint by Danny K. Ho. (BES) Motions referred to
Magistrate Judge Anthony E, Porcelli, (Entered: 09/26/2018)

 

09/27/2018

CERTIFICATE of interested persons and corporate disclosure statement re 7
Interested persons order by Daniel Glennon. (Johnson, Robert) (Entered:

09/27/2018)

 

 

09/27/2018

 

https: lect. flmd. cirel I deniggh. bin/DktRpt 17298961326172262- ae 4 0-1

 

ENDORSED ORDER gr anting 14 Motion for Extension of Time to File ©
Response/Reply. New deadline for this response is October 10, 2018. :

ue ee

th @-1q 11/9/2018

 

 

 

 
Case 5:21-cv-00366-CEM-PRL Document1 Filed 07/12/21 Page 17 of 20 PagelD 17

GovernorRon.Desantis@eog.myflorida.com ashley. moody@myfloridaleqal.com 11/30/20
CEO.Patronis@myfloridacfo.com RickSwearingen@fdle.state fl.us Nikki. Fried@FDACS.qov

Dear Florida Governor Ron and the FDOLE cabinet members:

AG Decision Review: AG Fake Statement to Tolerate the 7 Criminal Suspects

Humble request Governor Protection for NO Judge Shopping to a Criminal Free Florida

When we uphold “Rule of Law”, and the 3 branches of power separation for Check and Balance, the
case since 12/15/2017 should come to an end at the Governor's office, after the state attorney

general Ms. Ashley Moody didn’t do her job properly. First of all,

An “interest of conflict” must be declared. Ms. Ashley Moody's father is James Moody
who is a senior district judge at Ocala of FLMD. From a generation & relation point of
view, Ms. Ashley Moody calls all respondent judges “Uncle and Auntie”. This makes
her biased to ignore the “Rule of Law’, the 3 branches power separation for Check &
Balance and the Public Interest to close the case in a sloppy way. The state attorney
general Ms. Ashley Moody “FAIL TO FUNCTION” by the following job specification.

The official USA.gov states a job specification for Ms. Ashley Moody: “attorneys general are the top
legal officers of their state or territory. They advise and represent their legislature and state agencies
and act as the “People’s Lawyer’ for the citizens. Most are elected, though a few are appointed by

the governor".

Also, Wikipedia states “The state attorney general is the chief legal advisor to the state government
and the state's Chief Law Enforcement officer. In some States, the attorney general serves as the
head of a state department of Justice, with responsibilities similar to those of the United States

Department of Justice.”

Unfortunately, Ms. Ashley Moody closed the case as shown on page 3 was telling liars to lose all her
credibility and integrity on her job, and made the following FAKE statement to tolerate the 7 criminal

suspects.

“law enforcement offices are not a part of the Attorney General's office, operate

independently, and are not subject to the Attorney General's Authority.”

However, the Florida Department of Law Enforcement website proves the above FAKE statement:

V7 ak 49

 

 

 

 

 

 
Case 5:21-cv-00366-CEM-PRL Document1 Filed 07/12/21 Page 18 of 20 PageID 18

The head of the department is the Governor and Florida Cabinet (Attorney General,
Chief Financial Officer and Commissioner of Agriculture). The Commissioner

(Executive Director) is appointed by the Governor, with approval from the Cabinet,

and confirmed by the Florida Senate.

The Senate ensures the law is passed executing effectively. Copies will go to all cabinet members
including the Attorney General as stated. Q: If “law enforcement offices are not a part of the Attorney
General's office, operate independently, and are not subject to the Attorney General's Authority,”
then why is the Attorney General on the list? Please do not Liar to shut the door. Shut the email too,
atiorney.general@myfloridalegal.com as shown on page 3 is non deliverable for return. Q: What is a
smart way to shut the door? How will Ms. Ashley Moody face on her next election?

Ms. Ashley Moody goes by her personal favor on her “Uncle and Auntie” at FLMD to sacrifice the
Public Interest of a citizen’s legal right for Justice. This leaves the citizen’s job suspended since
12/15/17 will last for the rest of his life. Ms. Ashley Moody turns blind eyes as “People’s Lawyer”
defined by the government website USA.gov. This proves Ms. Ashley Moody FAILS TO FUNCTION

for people.

 

Violation of local rule 1.03(b) by Clerk of Court EMW and corrupt Judge WFJ to start a
series of “Obstruction of Justice” at FLMD. This is a multi-million dollar business that
“guarantees to win” by “judge shopping” in Florida. CONGRATULATIONS to EMW and

Judge WF4J for their non taxable huge extra income from their. big Boss behind scene

 

 

The violation of local rule 1.03(b) end up with the corrupt judge WFJ UNABLE, YES UNABLE to
interpret a terminology “accusation set aside” to “guess” the meaning (page 4 of D&O dated
10/16/18) altogether with his big Boss behind scene, ignoring a phone call away on (813)253-1000 to
the FBI Tampa Field Office will have a direct official interpretation. Judge WFJ also FAILS TO

FUNCTION in civil dispute.

 

 

 

Judges CEH & SDM followed corrupt judge WF4J also FAIL TO FUNCTION for consistency
making FLMD Courthouse is a Crime Scene for “Obstruction of Justice”

vs

“Rule of Law’ on previous working airports IND2012, PHL2014 and BET2016 consistency
from State to State NATIONWIDE

 

With above consistency, which Governor Ron leads Florida people to choose from?

 

 

a ie hn cece

 
Case 5:21-cv-00366-CEM-PRL Document1 Filed 07/12/21 Page 19 of 20 PagelD 19

Once again, when we uphold “Rule of Law", and the 3 branches separation power for Check and
Balance, Judiciary is not superior to the other two, and corruption on “Judge Shopping” has
no exception for prosecution. The case should come to an end at the Governor's office after the

State attorney general Ms. Ashley's decision on 11/19/2020 (see below),

A minority citizen,
Danny Ho

Enclosures:

1) FLGovernor.pdf

2) FLGovernorPresent.pdf
3) Discovery.pdf

 

 

attorney. general@myfloridalegal.com
Thu 11/19/2020 12:05 PM
To: DANNYKHO@HOTMAIL.COM

This is to acknowledge the receipt of all three of your follow up emails by The Florida Attorney
General's Office.

/ am sorry your issues remain unresolved. However, as previously explained, the Florida Attorney
General's Office is a part of the executive branch of government, and as such cannot supersede or
circumvent the actions of the judicial branch. Additionally, law enforcement offices are not a
part of the Attorney General's office, operate independently, and are not subject to the

Attorney General's Authority.

| have reviewed your past and current correspondence with this office, and | can confirm that our
referrals from our office's previous replies (included below) remain accurate. Please reference the
below replies for resources and contact information in which to follow up.

Finally, we also again encourage you to consult a private attorney for any legal guidance you need.
An attorney can provide the legal opinions and advice that this office is not at liberty to provide to

private individuals.

Please understand that our duties are prescribed by law. | regret we are unable to assist you further
in this matter.

Sincerely,

Office of Citizen Services

Florida Attorney General's Office

The Capitol, PL-01

Tallahassee, Florida 32399-1050
Telephone: (850) 414-3990

Toll-free in Florida: (866) 966-7226
Website: http:/Awww.myfloridalegal.com

ND
4
cg
r
e
i,
he

3 of 3 .

 

 
«,. Case 5:21-cv-00366-CEM-PRL Document 1 Filed 07/12/21 Page 20 of 20 PagelD 20
Le

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DANNY HO

Name

(03a Wan Oaks Road
Street Address

Rieriew FL 33564

City, State, Zip Code

Lolo 33%. 3333

Telephone Number

Aamny khe @nstinat eet

 
